DETAILED ACTION
This action is in response to communications filed 8/26/2022:
Claims 1, 3-14, and 16-20 are pending
Claims 2 and 15 are cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 8/26/2022, with respect to claims 1, 3-14, and 16-20 have been fully considered and are persuasive.  The rejection of 6/13/2022 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1, 3-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 14, and 20, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, the prior art fails to explicitly teach “wherein the processor is further configured to obtain the scene information for each of a plurality of sets of audio frames every predetermined number of audio frames from among the plurality of audio frames, and obtain the sound image angle information for each frequency band with respect to each of the plurality of sets of predetermined number of audio frames, and 2Appln. No.: 17/104,916wherein the each of the plurality of sets of audio frames includes a pair of audio frames, among the plurality of audio frames” as currently amended. The Examiner further notes Briand et al (US8370134) teaches that each frame of a multi-channel audio signal may comprise of a plurality of frames and that two channels, L and R (pair), are defined for each frame (col 7 lines 58-60). Thus, it can be shown that part of the amended limitation is at least taught by Briand; however, Briand fails to explicitly teach that a plurality of sets of audio frames are being operated upon. 
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651